DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Response to Amendment
Applicants’ submission, filed on 03/02/2022, addressing claims 1-3, 6-7, and 9-10 rejection from the non-final office action (09/02/2021) by argument only without claim amendment is entered and will be addressed below.
Claim Interpretations
The “a carrier gas supply unit” of claims 1 and 10, this is not considered under 35 USC 112(f) because it is further modified by “a first carrier gas supply pipe … a second carrier gas supply pipe connected” later in each claim.

In the previously amended “a gas filter interposed between the valve and the processing chamber and a mist filter interposed between the valve and the gas filter“ of claim 1, the “mist filter” of claims 1, 6-7, and 10 includes vaporization function, as disclosed in Applicants’ Specification, [0064] last sentence and [0065] first sentence. The “gas filter” of claims 6-7 including mist filtering function, as disclosed in Applicants’ Specification, [0065] 2nd sentence, “collects the droplet”.
The claimed “a plurality of plates of at least two types having holes at different positions” of claim 6 includes each plate of the two type of the plurality of plates each having one hole, and together, having a plurality of holes.

The claimed “such that the vaporizer is heated to 150 degrees C when the liquid precursor is vaporized” of claim 3;
The limitation “a first carrier gas supply pipe connected to the upper portion of the vaporization chamber and configured to eject the carrier gas separately from the liquid precursor into the vaporization chamber such that a first portion of the liquid precursor supplied into the vaporization chamber becomes mist” of claim 10, the mist formation depends on the flow rate of the carrier gas and liquid precursor and is considered an intended use of the apparatus. 

It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter, 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01). 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 7, and 9-10 are rejected under pre-AIA  35 U.S.C. 103(a) as unpatentable over Ono (US 20090065066, hereafter ‘066), in view of Horita et al. (US 20080302302, hereafter ‘302), Sun et al. (US 6409839, hereafter ‘839), Ono (US 5372754, hereafter ‘754), Ueno et al. (US 20070292612, hereafter ‘612), and Uchida et al. (US 20030198741, hereafter ‘741). Alternatively, Claims 1-2, 7, and 9-10 are rejected under pre-AIA  35 U.S.C. 103(a) as unpatentable over ‘302, in view of ‘066, ‘839, ‘754, ‘612, and ‘741.
‘066 teaches some limitations of:
Claim 1: The reactor (16) is "a film deposition means" for forming the thin film on the wafer by letting the supplied vaporized material (VM) react with other gas (or by decomposing the vaporized material (VM)) using thermal energy, plasma energy, or the like (Fig. 1, [0070], 5th sentence, the claimed “a substrate processing apparatus comprising: a processing chamber configured to accommodate a substrate”);
FIG. 1 shows an example of a vaporized liquid material supplying apparatus (12) having the vaporizer (10) ([0049], the claimed “a vaporized gas supply system which includes”):
A vaporizer (10a) adopting the present invention generally includes a liquid material supply portion (24) and a vaporizing portion (26), as shown in FIG. 2 ([0050]), a liquid material guiding passage (38) and a liquid material guiding orifice (40) are provided ([0052], 2nd sentence), The liquid material guiding passage (38) of the vaporizer (10) is connected with the liquid mass flowmeter (18) via the liquid material supply tube (22a). The liquid mass flowmeter (18) is connected with the material tank 
The material delivering passage (62) is for delivering the vaporized liquid material (VM) out of the vaporizer (10) with the carrier gas (CG) to supply it to the CVD apparatus ([0060], the claimed “a vaporized gas outlet pipe through which the vaporized gas is discharged”);
the carrier gas guiding passage (78) of the vaporizer (10) is connected with the massflow controller (20) via the carrier gas supply tube (22c). And the massflow controller (20) is connected with a carrier gas supply tube (22f) for supplying the carrier gas (CG) ([0068], the claimed “a carrier gas supply unit, which includes a second mass flow controller and is separately connected to the vaporization chamber, configured to supply a carrier gas separately from the liquid precursor into the vaporization chamber”); 
The vaporizer (10) and the liquid mass flowmeter (18) are connected to each other via a control line (22d) ([0049], last sentence), when the carrier gas (CG) is supplied to the massflow controller (20), the mass flow rate of the carrier gas (CG) is controlled so that the carrier gas (CG) at a given mass flow rate is continuously fed to  respectively”),
a carrier gas feeding passage (98) to feed a small amount of the carrier gas (CG) into the valve chest (36) of the liquid material supply portion (24) (Fig. 10, for example, [0085], last sentence, the claimed “wherein the carrier gas supply unit includes: a first carrier gas supply pipe connected to the vaporizer and configured to eject the carrier gas such that the liquid precursor becomes mist”, note description of Fig. 2 is applicable to Fig. 6, and descriptions of both Figs. 2 and 6 are applicable to Fig. 10);
a vaporizer (10) comprising: the vaporizing chamber (60) heated by the heaters (66), (76), and (81), a primary filter (80) positioned in the bottom end portion of the vaporizing chamber (60) and heated by any of the heater (66), (76), and (81); a liquid material supply portion (24) for dropping down the flow-controlled liquid material (LM) from upper portion of the vaporizing chamber (60) toward the primary filter (80); a carrier gas guiding passage (78) for guiding the carrier gas (CG) into the underside of the primary filter (80) ([0012], the claimed “a second carrier gas supply pipe connected to a lower portion of the vaporization chamber“),
a preheating filter (102) heated by the heater (81) for the carrier gas (CG) is provided in the carrier gas guiding passage (78) ([0018], Fig. 8 or 10, for example), the liquid material (LM) dropped down onto the primary filter (80) forms a liquid film on a 
Claim 10: The reactor (16) is "a film deposition means" for forming the thin film on the wafer by letting the supplied vaporized material (VM) react with other gas (or by decomposing the vaporized material (VM)) using thermal energy, plasma energy, or the like (Fig. 1, [0070], 5th sentence, the claimed “a substrate processing apparatus comprising: a processing chamber configured to accommodate a substrate”);
FIG. 1 shows an example of a vaporized liquid material supplying apparatus (12) having the vaporizer (10) ([0049], the claimed “a vaporized gas supply system which includes”):
A vaporizer (10a) adopting the present invention generally includes a liquid material supply portion (24) and a vaporizing portion (26), as shown in FIG. 2 ([0050]), a liquid material guiding passage (38) and a liquid material guiding orifice (40) are provided ([0052], 2nd sentence), The liquid material guiding passage (38) of the vaporizer (10) is connected with the liquid mass flowmeter (18) via the liquid material supply tube (22a). The liquid mass flowmeter (18) is connected with the material tank (14) via the liquid material supply tube (22b) ([0067], the claimed “a vaporizer 
The material delivering passage (62) is for delivering the vaporized liquid material (VM) out of the vaporizer (10) with the carrier gas (CG) to supply it to the CVD apparatus ([0060], the claimed “the vaporizer including a vaporized gas outlet pipe through which the vaporized gas is discharged”);
the carrier gas guiding passage (78) of the vaporizer (10) is connected with the massflow controller (20) via the carrier gas supply tube (22c). And the massflow controller (20) is connected with a carrier gas supply tube (22f) for supplying the carrier gas (CG) ([0068], the claimed “a carrier gas supply unit, which includes a second mass flow controller and is separately connected to the vaporization chamber, configured to supply a carrier gas separately from the liquid precursor into the vaporization chamber”);
The vaporizer (10) and the liquid mass flowmeter (18) are connected to each other via a control line (22d) ([0049], last sentence), when the carrier gas (CG) is supplied to the massflow controller (20), the mass flow rate of the carrier gas (CG) is controlled so that the carrier gas (CG) at a given mass flow rate is continuously fed to the carrier gas guiding passage (78) of the vaporizer (10) through the carrier gas supply tube (22c) ([0074], the claimed “configured to control the first and second mass flow 
The upper block (54) includes a liquid material supply orifice (61) drilled in the center thereof ([0059], 2nd sentence, the claimed “wherein the liquid precursor supply pipe is connected to an upper portion of the vaporization chamber”),
a carrier gas feeding passage (98) to feed a small amount of the carrier gas (CG) into the valve chest (36) of the liquid material supply portion (24) (Fig. 6 or 10, for example, [0085], last sentence, various figures show the liquid material (LM) is in droplet form/mist form, the claimed “wherein the carrier gas supply unit includes: a first carrier gas supply pipe connected to the upper portion of the vaporization chamber and configured to eject the carrier gas such that a first portion of the liquid precursor supplied into the vaporization chamber becomes mist”, note description of Fig. 2 is applicable to Fig. 6, and descriptions of both Figs. 2 and 6 are applicable to Fig. 10);
a vaporizer (10) comprising: the vaporizing chamber (60) heated by the heaters (66), (76), and (81), a primary filter (80) positioned in the bottom end portion of the vaporizing chamber (60) and heated by any of the heater (66), (76), and (81); a liquid material supply portion (24) for dropping down the flow-controlled liquid material (LM) from upper portion of the vaporizing chamber (60) toward the primary filter (80); a carrier gas guiding passage (78) for guiding the carrier gas (CG) into the underside of 
a preheating filter (102) heated by the heater (81) for the carrier gas (CG) is provided in the carrier gas guiding passage (78) ([0018], Fig. 8 or 10, for example), the liquid material (LM) dropped down onto the primary filter (80) forms a liquid film on a surface of the primary filter (80), and is partially vaporized by receiving the heat from the primary filter (80) while the rest being atomized by being subjected to bubbling effect provided by the carrier gas (CG) flowing from underneath  ([0011], the claimed “wherein the carrier gas supply unit further includes a heater to heat the carrier gas supplied through the second carrier gas supply pipe such that a second portion of the liquid precursor that remains in a liquid state in the lower portion of the vaporization chamber becomes mist by the heated carrier gas”).

Fig. 10 of ‘066 shows material guiding port (42) does not extend into the material guiding orifice (40), therefore, does not have a gap formed between the liquid precursor pipe and the upper portion of the vaporizer.

‘066 does not teach the other limitations of:
Claim 1: (1A) (a processing chamber configured to accommodate) a plurality of substrates;

(1B) wherein a gap is formed between the liquid precursor inlet pipe and the upper portion of the vaporizer;
(1C) an inert gas supply pipe connected to the vaporized gas outlet pipe and configured to supply an inert gas to dilute the vaporized gas discharged from the vaporizer into the processing chamber; 
a valve connected to the vaporized gas outlet pipe at a downstream of a connection point between the vaporized gas outlet pipe and the inert gas supply pipe; 
(1D) a gas filter interposed between the valve and the processing chamber and configured to filter the vaporized gas received through the valve; a mist filter interposed between the valve and the gas filter;
(1E) a vaporized gas nozzle connected to the gas filter and having a plurality of gas supply holes through which the filtered vaporized gas is supplied to the plurality of substrates; 
(1F) a reaction gas supply system including a reaction gas nozzle configured to supply a reaction gas to the plurality of substrates;
(1G) a controller operatively coupled to and in communication with the first mass flow controller and the second mass flow controller, the controller configured to (to 
(1H) (a first carrier gas supply pipe connected to the vaporizer to eject the carrier gas) separately from the liquid precursor into the vaporization chamber through the gap such that the liquid precursor becomes mist;
(1I) wherein the controller is further configured to control the vaporized gas supply system and the reaction gas supply system to alternately supply, into the processing chamber, the filtered vaporized gas from the vaporized gas nozzle and the reaction gas from the reaction gas nozzle, without mixing the filtered vaporized gas and the reaction gas in the processing chamber, and to thereby form a film on the plurality of substrates accommodated in the processing chamber.
Claim 2: wherein the controller is configured to control the vaporized gas supply system such that the ratio of the partial pressure of the liquid precursor to the total pressure in the vaporization chamber is equal to or higher than 0.006%.
Claim 10: (10A) (a processing chamber configured to accommodate) a plurality of substrates;
a substrate holder configured to stack and hold the plurality of substrates in multiple stages;

(10C) a valve connected to the vaporized gas outlet pipe at a downstream of a connection point between the vaporized gas outlet nine and the inert gas supply pipe; 
(10D) a gas filter interposed between the valve and the processing chamber and configured to filter the vaporized gas received through the valve; a mist filter interposed between the valve and the gas filter; and
(10E) a vaporized gas nozzle connected to the gas filter and having a plurality of gas supply holes through which the filtered vaporized gas is supplied to the plurality of substrates; and
(10F) a reaction gas supply system including a reaction gas nozzle configured to supply a reaction gas to the plurality of substrates;
(10G) a controller operatively coupled to and in communication with the first mass flow controller and the second mass flow controller, the controller configured to (control …) such that a ratio of a partial pressure of the liquid precursor to a total pressure in the vaporization chamber is equal to or lower than 1.8%,
(10H) (a first carrier gas supply pipe …) and configured to eject the carrier gas separately from the liquid precursor into the vaporization chamber.
to alternately supply, into the processing chamber, the filtered vaporized gas from the vaporized gas nozzle and the reaction gas from the reaction gas nozzle, without mixing the filtered vaporized gas and the reaction gas in the processing chamber, and to thereby form a film on the plurality of substrates accommodated in the processing chamber.

	‘066 is silent on the arrangement of wafer/wafers in the processing chamber.

‘302 is an analogous art in the field of Substrate Processing System (title) a vaporizing unit to vaporize a material of liquid; a supply system to supply the processing chamber with gas of the material vaporized by the vaporizing unit (abstract). ‘302 teaches that a boat (a substrate holding tool) 217 with wafers 200 (Fig. 6, [0031], last sentence), a liquid mass flow controller 240 which is a flow rate control device (flow rate control means), a vaporizer 242, and a first valve 243a (Fig. 2, [0045], 2nd sentence), After the material is vaporized by the vaporizer 242, the material is supplied to the processing furnace 202 to contribute to film formation ([0086], 3rd sentence), Two gas supply tubes (a first gas supply tube 232a, a second gas supply tube 232b) as supply paths extend to the processing chamber 201 for supplying a plurality of kinds of (here, two kinds of) processing gases. A first carrier gas supply tube 234a for supplying carrier gas merges with the first gas supply tube 232a through a liquid mass flow controller 240 gas supply holes 248a which are supply holes for supplying gas ([0045]), A second carrier gas supply tube 234b which supplies carrier gas merges with a second gas supply tube 232b through a first mass flow controller 241a which is a flow rate control device (flow rate control means) … A tip end of the second gas supply tube 232b is provided with a second nozzle 233b … Second gas supply holes 248b ([0046]), A controller 280 which is a control section (control means) is connected to the liquid mass flow controller 240, the first to third mass flow controllers 241a, 241b and 241c, the first to fifth valves 243a, 243b, 243c, 243d and 243e, the heater 207, the vacuum pump 246, the boat rotating mechanism 267 and the boat elevator mechanism (not shown) ([0050]), According to the ALD (Atomic Layer Deposition) method which is one of CVD (Chemical Vapor Deposition) methods, at least two kinds of reaction gases as materials used for forming films are alternately supplied onto substrates under given film forming conditions (temperature, time, etc.), the reaction gas adheres onto the substrates by atom by atom, and films are formed utilizing surface reaction ([0055], therefore, without mixing), for the purpose of preventing particles (dust) from increasing, and extending a maintenance interval of piping, a valve and the like by removing a by-product generated by decomposition of raw material ([0009]).



‘839 is an analogous art in the field of apparatus for vapor generation and film deposition (title) particularly chemical vapor deposition has an atomizer (16, 16A, 38, 50) for forming an aerosol or droplet spray (36, 58, 74, 80) separate from a vaporization chamber (abstract). ‘839 teaches that the various operational steps can be carried out by proper sequencing of solenoid valves, or flow controllers (col. 2, lines 46-47), a vapor generator illustrated generally at 10 which includes a number of components including a carrier gas source 12, and a source of a reagent liquid 14. The carrier gas from source 12 is transferred at high velocity into an aerosol generator or atomizer 16 (Figs. 3 and 5-8, Fig. 8 particularly shows the reagent liquid 14 delivered to pipe and a gap is formed and the carrier gas 12 is ejected through the gap). ‘839 also teaches that the small droplet diameter limits the liquid to carrier gas ratio that can be achieved. In conventional CVD reactor using gaseous precursors, the mass ratio of the reactant gas typically a few percent in order to carry out chemical vapor deposition at an acceptable rate for commercial integrated circuit device fabrication. In the case of droplet aerosol that can be produced by conventional atomizers and nebulizers, the precursor droplet mass concentration in the aerosol is typically 1 gram per cubic meter of carrier gas, or a reactant to carrier gas ratio on the order of 0.1% … for making laboratory samples (col. 7, lines 49-60, the claimed “such that a ratio of a partial pressure of the liquid precursor to a total pressure in the vaporization chamber is equal to or lower than 1.8%”, note by converting the mass ratio to molar ratio would be even a lower percentage). Note ‘839 also teaches a central controller that control various aspects of the processing (col. 8, lines 61-65).

At the time the invention was made, it would have been obvious to a person having ordinary skill in the art to have adopted a central controller that sequence various flow controller, and set a total ratio of liquid precursor to a total pressure as a few percent for manufacturing or 0.1% for laboratory samples (much lower than 1.8%, the limitations of 1G, 2 and 10G) and a gap between the carrier gas and liquid reagent nozzle (the limitation 1B), as taught by ‘839, to the vaporizer 10 of ‘066, for the purpose of automatic central control with proper sequence and acceptable rate for commercial integrated circuit device fabrication, as taught by ‘839 (col. 7, lines 54-55). 

‘754 is an analogous art in the field of Liquid vaporizer/feeder (title) particularly an atmospheric pressure CVD apparatus for forming thin film on a surface of a wafer (col. 1, lines 19-21). ‘754 teaches that the mist nozzle 3 has the inside nozzle 3a and an outside nozzle 3b encompasses an opening of the inside nozzle 3a. The carrier gas C jetted out of the opening of the outside nozzle 3b causes the so-called venturi effect to compress the opening of the inside nozzle 3a in negative pressure, and then, the liquid feedstock L flowing through the inside nozzle 3a is jetted out in a mist (Fig. 2, col. 5, lines 9-20), for the purpose of perfectly vaporizing liquid feedstock and feed feedstock gas continuously at an extremely high accuracy of mass flow with adjustability of a wide range of vaporizing/feeding capacity from the desired minimum level to the maximum (col. 2, lines 24-28). Note the opening between the outside nozzle 3b and the inside nozzle 3a is the claimed “configured to eject the carrier gas separately from the liquid precursor into the vaporization chamber“.

At the time the invention was made, it would have been obvious to a person having ordinary skill in the art to have re-arranged the material guiding port (42) in Fig. 10 of ‘066 with the mist nozzle 3 of ‘754 (the limitations of 1H, 10H, and 1B (again)), for the purpose of perfectly vaporizing liquid feedstock and feed feedstock gas continuously at an extremely high accuracy of mass flow with adjustability of a wide range of vaporizing/feeding capacity from the desired minimum level to the maximum, as taught by ‘754 (col. 2, lines 24-28).



At the time the invention was made, it would have been obvious to a person having ordinary skill in the art to have added a dilution gas and a valve downstream of the connection point, as taught by ‘612, downstream of the vaporizer 10 of ‘066 (the limitations of 1C and 10B and 10C), for the purpose of control the flow rate and pressure of the mixed gas, as taught by ‘612 ([0010], last three sentences).

Applicants seem to be arguing that the liquid material (LM) of ‘066 is not mist (see page 11, 01/03/2020). Yet Applicants’ claims and Specification did not define the size of the mist. Furthermore, ‘839’s droplet is clearly a mist from the reagent liquid 14 to the upstream portion of the vaporization chamber 62.

heated gas filter 92 … The porous filters are known, commercially, and are porous plates or tubes with a multitude of the small openings or passageways through the plate or tube to provide for adequate filtering, in this case, to remove particulate matter from the gas mixture flow before it is permitted to enter the CVD chamber 26 (col. 8, lines 27-38, the claimed “a mist filter interposed between the vaporizer and the gas filter”, part of limitations of 1D and 10D). But ‘839 does not teach a second gas filter.

‘741 is an analogous art in the field of Film-forming apparatus (title), including a chamber for vaporizing the raw material (abstract). ‘741 criticizes that particles are not completely removed by simply passing the raw gas through a filter member and the service life of the filter member used in the foregoing treatment is quite short ([0005]) and ‘741 teaches that the dust collector type screen 42 is positioned between the vaporization chamber 41 and the mixing chamber 43 and may be any one inasmuch as it has a structure capable of serving as a temperature controllable particle trap for the removal of particles present in the raw gas (Fig. 4, [0068], corresponding to the heated gas filter 92 of ‘839), Particle traps or temperature controllable porous filters 46a and 46b (such a filter will hereunder be described while taking a sintered metal filter by way of example) are disposed on the downstream side within the mixing chamber 43 ([0070]).



In short, ‘839 teaches one filter 92 in the vaporizer line and ‘741 teaches two filters in the vaporizer line. Therefore, the rest of the limitations of 1E, 1I, 10 and 10E are also taught because 1D and 10D is taught.


	Alternatively, ‘302 can be applied as the primary reference without the some details of the vaporizer. It would have been obvious to adopt the detail vaporizer of ‘066 to be incorporated into the vaporizer of ‘302.

‘066 further teaches the limitations of:
Claim 9: the liquid material (LM) dropped down onto the primary filter (80) forms a liquid film on a surface of the primary filter (80), and is partially vaporized by receiving the heat from the primary filter (80) while the rest being atomized by being subjected to 

The combination of ‘066, ‘302, ‘839, ‘754, ‘612, and ‘741 further teaches the limitations of:
Claim 7: The reactor (16) is "a film deposition means" for forming the thin film on the wafer by letting the supplied vaporized material (VM) react with other gas (or by decomposing the vaporized material (VM)) using thermal energy, plasma energy, or the like (‘066, Fig. 1, [0070], 5th sentence, the claimed “A vaporization system used in the substrate processing apparatus of Claim 1, comprising: the vaporizer of the substrate processing apparatus; the vaporizer of the substrate processing apparatus”, corresponding to vaporizer 19 of ‘839); 
The line 22 in this form of the invention, provides a flow of the gas mixture to a heated gas filter 92 … The porous filters are known, commercially, and are porous plates or tubes with a multitude of the small openings or passageways through the plate or tube to provide for adequate filtering, in this case, to remove particulate matter from 
The imported gas filters 46a and 46b and the temperature controlled dust collector type screen 42 from ‘741 (the claimed “the gas filter interposed between the vaporizer and the processing chamber of the substrate processing apparatus; and the mist filter interposed between the vaporizer and the gas filter”, note the heated gas filter 92 of ‘839 corresponds to the temperature controlled dust collector type screen 42 from ‘741). 
Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as unpatentable over ‘066, ‘302, ‘839, ‘754, ‘612, and ‘741, as being applied to claim 1 rejection above, further in view of Matsumoto et al. (US 20100219157, hereafter ‘157).
The combination of ‘066, ‘302, ‘839, ‘754, ‘612, and ‘741 further teaches some limitations of:
Claim 3: a vaporizing chamber (60) heated by heaters (66), (76) (‘066, [0010], the claimed “further comprising a heating system configured to heat the vaporizer”), The heaters all can be controlled from a central controller 104 that is sensitive to a feedback temperature signal from sensors 106A, 106B, and 106C adjacent to or in each of the heated components (‘839, Fig. 9, col. 8, lines 61-65, also taught by ‘302, [0050]), The heated control valve 100 can be an ordinary gas flow control valve that can be controlled as to its opening size by the controller 104 (col. 9, lines 3-6, the claimed “wherein the controller is configured to control the heating system and the vaporized gas supply system”).

‘066 further teaches vaporizing at low temperature (title and [0002]) but is silent on the degree C of temperature. The combination of ‘066, ‘302, ‘839, ‘754, ‘612, and ‘741 does not explicitly teach the limitation of:
Claim 3: such that the vaporizer is heated to 150 degrees C when the liquid precursor is vaporized.

‘157 is an analogous art in the field of film forming apparatus (title) including The gas supply section 10 is provided with a Cu material storing section 21; an Mn material storing section 22; a manifold 40 to which the Cu material and the Mn material are introduced to be mixed; one vaporizer 42 for vaporizing the mixture formed at the manifold 40; and material gas supply piping 54 for introducing into the shower head 4 the material gas formed by vaporization (abstract). ‘157 teaches that a vapor pressure ratio between the Cu material and the Mn material is between 1:20 and 20:1 at the same temperature ranging from 40o C. to 150o C ([0049], 3rd sentence), for the purpose of for forming a CuMn film ([0002]). ‘157 also teaches the reduction gas supply section 12 of the gas supply section 10 includes reduction gas supply piping 59 that supplies, e.g., H2 gas as a reduction gas and is connected to the shower head 4. A mass flow controller ("MFC") 60 for controlling flow rate is disposed over the reduction gas supply piping 59 (Fig. 1, [0039]), The shower head 4 introduces the material gas and the reduction gas through different paths and then mixes them-so to speak, "post-mix type" (‘157, [0028], last sentence), for the purpose of for forming a CuMn film ([0002]).

At the time the invention was made, it would have been obvious to a person having ordinary skill in the art to have operated the vaporizer 10 of ‘066 at 150o C, as taught by '157, for the purpose of for forming a CuMn film ([0002]). Note by adding a reduction gas supply line 59 in post-mix type supply as taught by ‘157 also teaches the limitations of 1F, 1I, 10F, and 10I.
Claims 6, and alternatively claims 1-3, 7, and 9-10, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ‘066, ‘302, ‘839, ‘754, ‘612, and ‘741, as being applied in claim 1 rejection above, further in view of Asaba et al. (US 5383970, hereafter ‘970).
	‘741 further teaches some limitations of:
Claim 6: that the arrangement and structure of this particle trap are not to specific ones inasmuch as they would permit the collection of unnecessary particles. For instance, a plurality of screen plates 22 are horizontally put in layers along the direction perpendicular to the flow direction of the raw gas (or perpendicular to the direction from the inlet 20 for the introduction of the raw gas from the vaporization chamber towards the outlet port 21 for discharge), as shown in FIG. 2(a) ([0055], the claimed “wherein the mist filter includes a combination of a plurality of plates”). 	

The combination of ‘066, ‘302, ‘839, ‘754, ‘612, and ‘741 does not teach the other limitations of:


‘970 is an analogous art in the field of chemical vapor deposition method for forming a deposited film with the use of a liquid raw material and apparatus suitable for practicing said method (title). ‘970 teaches a heating member comprising one or more quartz plates 109 provided with a plurality of perforations which is disposed in the liquid gasifying zone of the reaction chamber 106 (Fig. 1, col. 14, lines 6-9),  The number of the quartz plate 109 is not limited to three, but may be changed as desired … each of the quartz plates 109 is provided with a plurality of perforations 109' capable of allowing gaseous material to pass through them toward the film deposition zone of the reaction chamber 106  (Fig. 2, col. 14, lines 39-45), the electric heating device 105  (col. 14, line 20). Fig. 2 shows the holes of the adjacent plate are at different positions.

At the time the invention was made, it would have been obvious to a person having ordinary skill in the art to have re-arranged the heated screen plates 22 of ‘741 with holes at different positions, as taught by ‘970. A person of ordinary skill in the art would have known the efficient vaporization with offset holes, and/or for its suitability with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07.

.

Response to Arguments
Applicant's arguments filed 03/02/2022 have been fully considered but they are not persuasive.
In regarding to 35 USC 103 rejection of claims 1-2, 7, and 9-10 over Ono ‘066, Horita ‘302, Sun ‘839, Ono ‘754, Ueno ‘612, Uchida ‘741, , Applicants argue that
A) Horita ‘302’s does not teach filtering of the first gas by the vaporizer 242 via the valve 243a (the limitation of 1D, 1I or  10D, 10I), see the middle of page 15. Furthermore, there is no filtering process performed on the second gas (the limitation of 1E, 10E), see the middle of page 16. 
This argument is found not persuasive.
This is attacking reference individually.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The rejection is based on ‘066, ‘302, ‘839, ‘753, ‘612, and ‘741.
The OC has clearly stated that (in the combination of ‘066 and ‘302 portion)
1E, 1F, 1I, 10A, 10E, 10F, and 10I, except “filtered” is discussed in ‘839 and ‘741)”.

The ‘839 and ‘741 section is copied in full as the next three paragraphs below:
‘839 further teaches that line 22 in this form of the invention, provides a flow of the gas mixture to a heated gas filter 92 … The porous filters are known, commercially, and are porous plates or tubes with a multitude of the small openings or passageways through the plate or tube to provide for adequate filtering, in this case, to remove particulate matter from the gas mixture flow before it is permitted to enter the CVD chamber 26 (col. 8, lines 27-38, the claimed “a mist filter interposed between the vaporizer and the gas filter”, part of limitations of 1D and 10D). But ‘839 does not teach a second gas filter.

‘741 is an analogous art in the field of Film-forming apparatus (title), including a chamber for vaporizing the raw material (abstract). ‘741 criticizes that particles are not completely removed by simply passing the raw gas through a filter member and the service life of the filter member used in the foregoing treatment is quite short ([0005]) and ‘741 teaches that the dust collector type screen 42 is positioned between the vaporization chamber 41 and the mixing chamber 43 and may be any one inasmuch as temperature controllable particle trap for the removal of particles present in the raw gas (Fig. 4, [0068], corresponding to the heated gas filter 92 of ‘839), Particle traps or temperature controllable porous filters 46a and 46b (such a filter will hereunder be described while taking a sintered metal filter by way of example) are disposed on the downstream side within the mixing chamber 43 ([0070]).

At the time the invention was made, it would have been obvious to a person having ordinary skill in the art to have added filters 46a and 46b (corresponding to the gas filter downstream from the mist filter), as taught by ‘741, downstream of the heated filter 92 of ‘839 (the other part of the limitations of 1D and 10D), and then combined with ‘066, ‘754, and ‘612, for the purpose of complete removal of particles and extend the service life of the filter, as taught by ‘741 ([0005]). Note the imported filters 46a and 46b, being right above the film-forming chamber 47, would have been “between the valve and the processing chamber and a mist filter interposed between the valve and the gas filter”.

In short, ‘839 teaches one filter 92 in the vaporizer line and ‘741 teaches two filters in the vaporizer line (the limitations of 1D and 10D). Therefore, the rest of the limitations of 1E, 1I, 10 and 10E are also taught because 1D and 10D is taught.

B) there is no filtering process performed on the second gas (the limitation of 1E, 10E), see the middle of page 16. 

It seems Application is arguing there is no filter in ‘302 at all. If so, this issue has already been described in item A) above. 

This portion is not an argument that the claim requires a second filter at the second gas line (the line that does not have vaporizer). If this is indeed the argument, Applicants’ claim does not have a filter in the second gas line, and “first gas supply system” in the Specification [0054] does not have a filter. 

Note also the combination of ‘839 and ‘741 was also applied in the previous line of rejection using ‘517 as the secondary reference instead of ‘302. Applicants did not argue that ‘517 does not filter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20030164143 is cited for vertical reactor with supply pipes, wafer boat and plasma to perform ALD (all figures).


US 20040007180 is cited for a valve 26 downstream of the connection point to the diluting gas line 31 (Fig. 2).

.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870.  The examiner can normally be reached on 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEATH T CHEN/Primary Examiner, Art Unit 1716